Citation Nr: 1741868	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  09-12 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for edema of the lower extremities, to include as secondary to a heart disability.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder, anxiety and nervousness.  

3.  Entitlement to service connection for a back disability.  

4.  Entitlement to service connection for a heart disability, to include as due to herbicide exposure.  

5.  Entitlement to service connection for hypertension, to include as secondary to a heart disability.  

6.  Entitlement to service connection for a dental condition, to include tooth loss, for purposes of compensation.  

7.  Entitlement to service connection for prostate cancer, to include as due to herbicide exposure.  

8.  Entitlement to service connection for bilateral hearing loss.  

9.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to February 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from July 2008 and January 2009 rating decisions of the Seattle, Washington Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge of the Board (video conference hearing) in April 2017.  A transcript of that hearing has been associated with the claims file.  

The Veteran has maintained that he has a dental condition which began during active service and, during his April 2017 video conference hearing, he testified that he was seeking service connection for a dental condition, to include for VA treatment purposes as well as compensation purposes.  In Mays v. Brown, 5 Vet. App. 302 (1993), the United States Court of Appeals for Veterans Claims (Court) held a claim for service connection is also considered to be a claim for VA outpatient dental treatment.  The Agency of Original Jurisdiction (AOJ), however, did not adjudicate this aspect of the Veteran's claim, and in the March 2009 statement of the case informed the Veteran that if he intended to file a claim for service connection for purposes of dental treatment, he should contact the VA Medical Center in his area.  It is unclear whether the AOJ referred the issue to the VA Medical Center. This issue does not appear to have been adjudicated.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. Specifically, the AOJ should refer the claim for dental treatment to the appropriate VA Medical Center.

The issues of entitlement to service connection for edema of the lower extremities, a heart disability, hypertension, hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Resolving reasonable doubt in the Veteran's favor, the probative evidence of record demonstrates the Veteran's acquired psychiatric disorder, diagnosed as dysthymia and depressive disorder not otherwise specified (NOS), was incurred during active service.

2.  The probative evidence of record demonstrates that the Veteran's back disability did not originate in service or for many years thereafter and is not related to any incident during active service.  

3.  The probative evidence of record does not demonstrate that a dental condition, to include tooth loss, resulted from an in-service dental trauma.  

4.  The probative evidence of record demonstrates that the Veteran's prostate cancer did not originate in service or for many years thereafter and is not related to any incident during active service; the probative evidence of record also does not demonstrate he was exposed to herbicide agents in service, nor may such be presumed, and prostate cancer is not related to in-service herbicide agent exposure and cannot be presumptively related to in-service herbicide agent exposure.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for an acquired psychiatric disorder, diagnosed as dysthymia and depressive disorder NOS, are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).  

2.  The criteria for the establishment of service connection for a back disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).  

3.  The criteria for the establishment of service connection for a dental condition for compensation purposes are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.381, 17.161 (2016).  

4.  The criteria for the establishment of service connection for prostate cancer are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

The Veteran was provided notice letters pursuant to the Veterans Claims Assistance Act (VCAA) in November 2007 and November 2008.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All relevant evidence necessary for an equitable resolution of the issues on appeal has been identified and obtained, to the extent possible.  

Accordingly, the Board finds that no prejudice to the Veteran will result from the adjudication of his claims in this Board decision.  There is no indication there exists any additional evidence that has a bearing on this case that has not been obtained and that is obtainable.  The Veteran has been accorded ample opportunity to present evidence and argument in support of this appeal.  See 38 C.F.R. § 3.103 (2016).

Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection requires competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

1.  Acquired Psychiatric Disorder

The probative medical evidence of record reflects that the Veteran has been diagnosed with as dysthymia and depressive disorder NOS.  See February 2004 private psychological evaluation and August 2012 VA mental disorder examination.  The STRs demonstrate that the Veteran reported a history of nervousness, frequent trouble sleeping and frequent or terrifying nightmares in the November 1967 pre-induction Report of Medical History, however, there were no psychiatric abnormalities found upon clinical in the November 1967 enlistment examination.  Therefore, as the evidence does not demonstrate a psychiatric disability preexisted his active service and the Veteran will have been presumed in sound condition upon entrance into active service. 38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2016); see also Wagner v. Principi, 370 F.3d 1089, 1090 (Fed. Cir 2004).  Although the December 1969 separation examination did not note any psychiatric abnormalities, the Veteran did report a history of nervousness, frequent trouble sleeping and frequent or terrifying nightmares in the December 1969 Report of Medical History.  At that time, the service medical officer noted there was occasional nervousness.  

In a February 2004 letter, a private psychologist diagnosed the Veteran with depressive disorder NOS, rule out posttraumatic disorder, and provided an Axis II assessment of schizoid personality disorder.  At that time, the private psychologist opined that depressive disorder NOS overlaid the schizoid personality disorder that was most likely present during, and related to, his problematic adjustment to military life.  In an August 2012 VA examination, the examiner found that it was less likely than not that the Veteran's dysthymia was incurred or caused by his active service.  The examiner noted in his discussion of evidence that the Veteran was found fit for military service in the March 1967 pre-induction physical despite deficits which were discovered.  He also found that the December 1969 Report of Medical History demonstrated the Veteran was qualified for separation and indicated that a defect that had been corrected, however, it is unclear what defects he was referencing and what indication there was that they were corrected, especially considering the service medical officer made note of the Veteran's occasional nervousness at that time.  The examiner also did not specifically discuss findings in the STRs demonstrating the history of sleep trouble, nightmares and nervousness or that occasional nervousness was listed in the December 1969 Report of Medical History, just prior to the Veteran's separation from service.  

Therefore, the probative medical records, taken together, at the very least places the evidence in a state of relative equipoise as to whether the Veteran's current acquired psychiatric disability, diagnosed as dysthymia and depressive disorder NOS, was incurred during active service and the Board must resolve doubt in the Veteran's favor and grant the claim for service connection for an acquired psychiatric disability, diagnosed as dysthymia and depressive disorder NOS.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

2.  Back Disability 

The probative evidence of record demonstrates a current diagnosis of back strain and low back pain, however, there is no evidence of this disability during the Veteran's active service and no evidence indicating this disability is related to the Veteran's active service.  The STRs are absent of any complaints, treatment or findings of back problems or injuries in service and the December 1969 separation examination and December 1969 Report of Medical History specifically do not demonstrate any reported history of back problems or abnormal findings of the spine on clinical evaluation.  The post-service medical evidence demonstrates that the Veteran was initially treated for back pain in a July 2002 private treatment record, approximately 33 years following his separation from active service.  

There is no probative medical evidence indicating the Veteran's current back disability is related to his active service.  Although a private physician's assistant concluded in a May 2017 letter that there was a greater than 50 percent chance that the Veteran's chronic back pain was directly related to his service in the military, the physician's assistant did not provide an explanation for his conclusion or discuss the evidence which he relied upon.  Therefore, without any discussion of evidence or other support for this opinion, it has little probative value.  

The Board has considered the Veteran's statements and testimony that he injured his back in service and had back pain since that time and these statements are competent.  While a Veteran is competent to report treatment and symptoms of a disorder, he is not competent to diagnose or medically attribute any in-service symptom or incident to a current disorder.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  

In regard to the Veteran's lay assertions that he injured his back in service and had back pain since that time, these statements, while competent, are not credible as they are inconsistent with the medical evidence of record.  The Board is fully justified and has an obligation to evaluate the credibility of lay evidence and to assign probative weight to competent lay evidence as well as consider factors including bias, conflicting and inconsistent statements, interest or, to a certain extent, bad character.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); see Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006); see also Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  Although the Veteran reported in the April 2017 video conference hearing that he injured his back in service, the STRs do not demonstrate any complaints, treatment or findings related to back problems.  In addition, the post-service medical evidence of record demonstrates that the Veteran's back disability was initially noted in July 2002, approximately 33 years after his separation from active service.  Accordingly, as the Veteran's statements are inconsistent with medical evidence of record, they are not credible and are therefore afforded no probative value.  

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine, however, as the preponderance of the evidence is against the Veteran's claim for service connection for a back disability that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  Therefore, the Veteran's claim for service connection a back disability is denied.

3.  Dental Condition

Service connection for compensation purposes is not available for a dental condition other than one resulting from dental trauma.  VA's General Counsel held that dental treatment of teeth, even extractions, during service do not constitute dental trauma.  See VAOPGCPREC 5-97. 

That is, dental disabilities are treated differently than medical disabilities in the VA benefits system.  See 38 U.S.C.A. § 1712; 38 C.F.R. § 3.381.  In general, conditions including replaceable missing teeth will be considered service-connected solely for the purpose of determining entitlement to dental examinations or outpatient dental treatment under the provisions of 38 C.F.R. Chapter 17.  38 C.F.R. § 3.381(a).  As noted in the Introduction, the matter of eligibility for VA dental treatment has been remanded to the RO for appropriate consideration and is not the subject of the Board's review.  Rather, the Board will address whether the Veteran is entitled to service connection for VA compensation purposes.  

Each defective or missing tooth and each disease of the teeth and periodontal tissues will be considered separately to determine whether the condition was incurred or aggravated in line of duty during active service and, when applicable to determine whether the condition is due to combat or in-service trauma, or whether the veteran was interned as a prisoner of war.  38 C.F.R. § 3.381(b).  

The probative evidence of record does not demonstrate that the Veteran has a current dental condition involving loss of substance of body of maxilla or mandible, or of the soft tissue surrounding that region and he does not have a dental disorder resulting from an in-service dental trauma.  The STRs demonstrate the Veteran was treated for and hospitalized a severe toothache and had a tooth extraction in service.  In the December 1969 Report of Medical History the Veteran reported treatment for gum trouble.  Considering the dental treatment in service, the Board observes, as noted above, this treatment does not constitute dental trauma.  In addition, the post-service medical evidence demonstrates the Veteran has been treated for abscessed teeth and severe dental disease, initially treated after service in May 2004.  Moreover, no medical professional, has attributed any current dental condition to any traumatic incident of the Veteran's military service.  In sum, the Veteran does not have a current dental condition involving loss of substance of body of maxilla or mandible, or of the soft tissue surrounding that region and he does not have a dental disorder resulting from an in-service dental trauma which is a necessary requirement for awarding service connection for a dental condition for VA compensation purposes.  

The Board has considered the Veteran's testimony that he was hit in the mouth during service and lost teeth after that, though no specific timeline was provided, and these statements are competent.  While a Veteran is competent to report treatment and symptoms of a disorder, he is not competent to diagnose or medically attribute any in-service symptom or incident to a current disorder.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  These statements, while competent, are not credible as they are inconsistent with the medical evidence of record.  The Board is fully justified and has an obligation to evaluate the credibility of lay evidence and to assign probative weight to competent lay evidence as well as consider factors including bias, conflicting and inconsistent statements, interest or, to a certain extent, bad character.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); see Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006); see also Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  As noted above, the STRs demonstrate the Veteran was treated for toothache and received a tooth extraction, however, these records do not demonstrate complaints, treatment or findings related to being hit in the mouth during his active service.  Accordingly, as the Veteran's statements are inconsistent with the medical evidence of record they are not credible and are therefore afforded no probative value.  

Therefore, as the evidence of record does not demonstrate that the Veteran has a current dental condition involving loss of substance of body of maxilla or mandible, or of the soft tissue surrounding that region and he does not have a dental disorder resulting from an in-service dental trauma, the claim for service connection for a dental condition, for VA compensation purposes, is not warranted.  

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine, however, as the preponderance of the evidence is against the Veteran's claim for service connection for a dental condition, to include tooth loss, for VA compensation purposes that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  Therefore, the Veteran's claim for service connection for a dental condition, to include tooth loss, for VA compensation purposes is denied.

4.  Prostate Cancer 

If a Veteran was exposed to an "herbicide agent," such as Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam from January 9, 1962, to May 7, 1975, then, absent affirmative evidence to the contrary, certain diseases, including prostate cancer, will be presumptively service connected even if there is no record of the disease in service.  38 U.S.C.A. §§ 1110, 1116, 1131; 38 C.F.R. §§ 3.307(a)(6), (d), 3.309(e).

Initially the Board notes that, as discussed above, the evidence of record does not corroborate that the Veteran served on active duty service in the Republic of Vietnam during the Vietnam Era, and therefore he cannot be presumed to have been exposed to an herbicide agent during his active service.  Service personnel records demonstrate that the Veteran's foreign service consisted of being stationed in Okinawa from August 1968 to February 1970.  Thus the presumptive regulations for diseases associated with herbicide exposure do not apply in this case.  38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).  The claim with therefore be analyzed on the basis of direct service connection.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

The probative evidence of record demonstrates a current diagnosis of prostate cancer, however, there is no evidence of this disability during the Veteran's active service and no evidence indicating this disability is related to the Veteran's active service.  The STRs are wholly absent of any complaints, treatment or findings of exposure to herbicides, prostate cancer or other prostate related disabilities.  The post-service medical evidence, including private and VA medical records, demonstrates that prostate cancer was first noted in a June 2008 private treatment biopsy report and was initially diagnosed in a July 2008 private treatment report, approximately 38 years following the Veteran's separation from active service.  Finally, there is no probative medical evidence indicating the Veteran's prostate cancer is related to his active service.  Although a private physician's assistant provided a letter in May 2017, in which he noted the Veteran's reports of exposure to Agent Orange and found that the Veteran's elevated PSA/prostate cancer was directly related to service, he did not provide any explanation for his conclusions.  Moreover, although this opinion is based on the Veteran's reports of exposure to Agent Orange, the service personnel records and STRs do not reflect any evidence of exposure to herbicides during the Veteran's active service.  Therefore, without any rationale and supportive evidence, this opinion is afforded no probative value.  

The Board has considered the Veteran's claims that he was exposed to herbicides in service which caused his prostate cancer.  While a Veteran is competent to report treatment and symptoms of a disorder, he is not competent to diagnose or medically attribute any in-service symptom or incident to a current disorder.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  With respect to the statements that his prostate cancer is due to exposure to herbicides in active service, such would constitute a medical conclusion, which he is not competent to make as a lay person and thus these statements are afforded no probative value.  See Jandreau, 492 F.3d at 1377 n.4; Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010); Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

Although the Veteran is competent to report lay observable events, his statements regarding exposure to herbicides are not credible as they are inconsistent with the evidence of record.  The Board is fully justified and has an obligation to evaluate the credibility of lay evidence and to assign probative weight to competent lay evidence as well as consider factors including bias, conflicting and inconsistent statements, interest or, to a certain extent, bad character.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); see Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006); see also Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  In this case, the Board observes that service personnel records and STRs do not reflect any evidence of exposure to herbicides during the Veteran's active service and, as these records demonstrate the Veteran served in Okinawa and not the Republic of Vietnam during his active service, such exposure may not be presumed.  Accordingly, as the Veteran's statements are inconsistent with the contemporaneous medical and other evidence of record, they are not credible and are therefore afforded no probative value.  

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine, however, as the preponderance of the evidence is against the Veteran's claim for service connection for prostate cancer that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  Therefore, the Veteran's claim for service connection for prostate cancer is denied.


ORDER

Service connection for an acquired psychiatric disability, diagnosed as dysthymia and depressive disorder NOS, is granted.  

Service connection for a back disability is denied.  

Service connection for a dental condition, to include tooth loss, for purposes of compensation only, is denied.  

Service connection for prostate cancer, to include as due to herbicide exposure, is denied.  



REMAND

In considering the Veteran's testimony in the April 2017 video conference hearing regarding his heart symptoms, hearing loss symptoms and tinnitus beginning during active service, along with the STRs demonstrating reports of heart palpitations, the Board finds that adequate VA examinations and opinions are required to review and discuss the relevant evidence above in order to determine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's heart disability, hearing loss and tinnitus originated during active service or were otherwise caused by or related to active service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Locklear v. Nicholson, 20 Vet. App. 410 (2006); see Waters v. Shinseki, 601 F.3d 1274, 1276 (2010).  

Likewise, in light of the Veteran's testimony in the April 2017 videoconference hearing regarding his edema of the lower extremities and hypertension as being secondary to his heart disability, the Board finds that an adequate VA examination and opinions are required to facilitate appellate review in order to determine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's edema of the lower extremities and hypertension originated during active service or were otherwise caused by or related to active service or were caused or aggravated by his heart disability.  Id.; Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

As the record reflects the Veteran has received continuing treatment at VA, any outstanding and current ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all pertinent VA and private medical records the Veteran adequately identifies. 

2.  Upon receipt of all additional records, schedule the Veteran for a VA examination for a heart disability, edema of the lower extremities and hypertension.  The claims folder and a copy of this remand are to be made available to and reviewed by the examiner in connection with the examination to determine the current nature and etiology of the Veteran's disabilities.  The examination report is to contain a notation that the examiner reviewed the claims file.  

Please review the Veteran's reported history carefully.  Specifically of note in the record are:  (1) the STRs demonstrating heart palpitations and shortness of breath; (2) the post-service VA medical records; and (3) the Veteran's lay testimony that his he felt he had problems with his heart in service.  

Please note: the Veteran is competent to attest to any lay observable symptoms and past treatment.  

All tests should be performed to determine the current diagnoses.  

The examiner is then asked to answer the following:  

(a).  Please identify any diagnosis(es) of a heart disability, edema of the lower extremities and hypertension.  

(b).  Whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed heart disability was:  (i) incurred during the Veteran's active military service OR (ii) is otherwise related to any disease, event, or injury during active service.  

(c).  Whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed edema of the lower extremities and hypertension was: (i) incurred during the Veteran's active military service; OR (ii) is otherwise related to any disease, event, or injury during active service ; OR (iii) was caused OR aggravated by his heart disability.  

Please explain the reasons for any opinions rendered and include a discussion of the relevant evidence.  If no opinion can be provided without resorting to mere speculation, please explain the reasons for such conclusion.  

3.  Upon receipt of all additional records, schedule the Veteran for a VA examination for hearing loss and tinnitus.  The claims folder and a copy of this remand are to be made available to and reviewed by the examiner in connection with the examination to determine the current nature and etiology of the Veteran's disabilities.  The examination report is to contain a notation that the examiner reviewed the claims file.  

Please review the Veteran's reported history carefully.  Specifically of note in the record are:  (1) the STRs; (2) the post-service private and VA medical records; and (3) the Veteran's lay testimony that he was exposed to loud noises and guns in service and experienced symptoms of hearing loss and tinnitus in service.  

Please note: the Veteran is competent to attest to any lay observable symptoms and past treatment.  

All tests should be performed to determine the current diagnoses.  

The examiner is then asked to answer the following:  

(a).  Please identify any diagnosis(es) of a hearing disability or tinnitus.  

(b).  Whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed hearing disability or tinnitus was:  (i) incurred during the Veteran's active military service OR (ii) is otherwise related to any disease, event, or injury during active service.  

Please explain the reasons for any opinions rendered and include a discussion of the relevant evidence.  If no opinion can be provided without resorting to mere speculation, please explain the reasons for such conclusion.  

4.  Ensure the examiners' opinions are responsive to the determinative issues of etiology at issue in this appeal.  If not, return the report(s) for all necessary additional information.  

5.  Then, readjudicate the claims in light of this and all other additional evidence.  If the issues are denied, send the Veteran and his representative a supplemental statement of the case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of these claims.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


